Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 15, and 20 have been amended.  
Claims 2-14 and 16-19 are original claims.  
Claims 1-20 are currently pending in the application and are considered below.


Claim Interpretation, 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, Invoked Despite Absence of “Means”
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such limitation(s) is/are:
	(claim 15) A method of interfacing acquiring entities and realtors, the method comprising: 
	providing via a communications module an electronic platform comprising 
	a first interface for interacting with one or more realtors, 
	a second interface for interacting with acquiring entities via acquiring entity electronic communication devices, and 
	a third interface for communication with a financial institution computing system; 
	receiving via the third interface of the communications module a first signal including financial data and a second signal including personal profile data for each acquiring entity associated with the electronic platform, the electronic platform havinq been granted access to the financial data; 
	storing a database of realtor profile data for each of a plurality of the realtors, the profile data comprising a plurality of metrics; 
	providing via the second interface of the communications module a realtor search tool to receive search criteria; 
	receiving via the second interface of the communications module a third signal from the acquiring entity including search criteria and use the received search criteria and the realtor profile data to generate a search result list comprising at least one recommended realtor that satisfies at least one search criterion and satisfies at least one realtor metric; 
	sending via the second interface of the communications module a fourth signal including the search result list to the acquiring entity electronic communication device;
	 23577200.1receiving via the second interface of the communications module a fifth signal including a request for a selected realtor; 
	providing controlled access to the financial data and the personal profile data to the selected realtor via the first interface of the communications module to control the sharinq of sensitive information based on staqes or events in an acquisition process; and 
	enabling via the communications module at least one step in the acquisition process to be electronically executed or electronically initiated with the financial institution computing system by the selected realtor and the acquiring entity, with controlled access to the financial data being provided to the selected realtor via the first interface according to the at least one step.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s)  sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the limitations have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to 
The specification references example systems and methods comprising a device for interfacing acquiring entities and realtors, wherein the device comprises a processor, a communications module, and a memory storing executable instructions to provide, via the communications module, an electronic platform comprising a plurality of interfaces (0020), with a specific reference to a method corresponding to the method of claim 15 at paragraph (0021). The specification provides a broad reference to non-transitory computer readable medium comprising computer executable instructions for providing via a communications module an electronic platform comprising a plurality of interfaces at paragraph (0022) and a broad reference to a platform for integrating aspects of home buying at paragraph (0019). (0004, 0005, 0020-0023, 0032-0041, 0050-0057, 0080, 0082, 0085, Figs. 1-4, Fig. 11), wherein signals are merely associated with transmitting and receiving information (0020-0023).
In view of the specification, a platform is interpreted as a system comprising a plurality of components, wherein the components which comprise a processor and memory which stores executable instructions to provide the elements recited in the claim limitations (i.e., modules, interfaces, and tools) to perform the claimed functions. As such, while claim 15 is an independent method claim, the method of claim 15 comprises limitations [steps] reciting claimed functions, wherein the scope of the limitations [steps] and claimed functions are limited by the functional relationship associated with the referenced platform, module, interface, tool, etc., claim 15 is interpreted as invoking 35 USC 112(f).

Additionally, the Examiner notes that, while independent claim 1 and independent claim 20 comprise substantially similar limitations as the method of independent claim 15, independent claim 1 and independent claim 20 are not interpreted as invoking 35 USC 112(f) due to the claim construction making it obvious that the recited module, platform, interfaces, tool, etc. are associated with a recited structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bui (U.S. Patent Application Publication 20190080425), in view of Trailer (United States Patent Publication 20140278827).
	Regarding claims 1, 15, and 20, independent claims 1, 15, and 20 are substantially similar and will be addressed initially, wherein the discussion of claim limitations apply to the substantially similar limitations of the independent claims. Substantially similar dependent claims will be addressed together, as indicated.
	Bui — which is directed to a system and method for providing on-demand real estate related products and services — discloses:
	Regarding claims 1, 15, and 20:
	(claim 1) A device for interfacing acquiring entities and realtors, the device comprising: a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to: 
	(claim 15) A method of interfacing acquiring entities and realtors, the method comprising:
	(claim 20) A non-transitory computer readable medium for interfacing acquiring entities and realtors, the computer readable medium comprising computer executable instructions for:
	(claims 1/15/20):
	provide via the communications module an electronic platform comprising a first interface for interacting with one or more realtors, a second interface for interacting with acquiring entities via acquiring entity electronic communication devices, and 
	[inefficiencies in the home buying process may be alleviated by obtaining real time positional measurements, personal characteristics and parameters, and environmental conditions from a variety of sources, analyzing these obtained measurements, parameters and conditions and automatically linking interested parties in an efficient manner (e.g., in real time or on-demand) (0003); the on-demand real estate service provider matching system (ODRESP system) may include computer-readable instructions stored in one or more memory devices of the one or more service requester computing devices, one or more service provider computing devices…an ODRESP mobile computing device software application (i.e., running and being executed on a smartphone, a tablet, a wearable computing device, a laptop computing device, a desktop computing, etc.) may be utilized by the users and/or agents…the mobile computing device running and/or executing the ODRESP software may comprise one or more processors, one or more memory device, computer-readable instructions stored in the one or more memory devices and executable by the one or more processors to perform functions and features described herein. In embodiments, the computing devices and/or mobile computing one or more displays (0021, 0030, 0032, Fig. 1A, Fig. 9; see also 0020, 0029)]
	a third interface for communication with a financial institution computing system; 
	[the system may interface with a number of external servers or computing devices, including e-commerce servers (0028, Fig. 1A); finance (e.g., banks, insurance, credit unions) database servers and finance application servers may update the real estate agent matching database servers with information regarding one or more real estate agents; one or more real estate agents and/or one or more real estate buyers (0060, Fig. 1A; see also 0028, 0079, 0080)] This teaches or suggests an interface for communication with a financial institution computing system.
	receive via the third interface of the communications module 	a first signal including financial data and a second signal including personal profile data for each acquiring entity associated with the electronic platform, the electronic platform having been granted access to the financial data; 
NOTE: The Examiner notes the portion in bold, above, is interpreted as nonfunctional descriptive material (See MPEP 2111.04, MPEP 2111.05, MPEP 2114). While the language in bold, above, may be intended to convey meaning to the human reader, the language does not positively recite a function as being performed by the claimed invention and does not limit the claim in a manner that gives meaning and purpose to the manipulative steps. The language in bold, above, merely provides information claim language that has no functional relationship to the claimed invention and has no effect on how the claimed method is carried out. See Praxair (Fed. Cir. 05/16/18), In re DiStefano (Fed. Cir. 12/17/15), Teva Pharma. (Fed. Cir. 10/12/18).
	
	Bui discloses:
	receive via the third interface of the communications module 	a first signal including financial data and a second signal including personal profile data for each acquiring entity associated with the electronic platform, the electronic platform having been granted access to the financial data;
	[finance (e.g., banks, insurance, credit unions) database servers and finance application servers may update the real estate agent matching database servers with information regarding one or more real estate agents and/or one or more real estate buyers (0060, Fig. 1A, Fig. 8; see also 0023, 0028, 0071, 0079); real estate service providers may include escrow agents, lending agents, title company representatives, etc. (0020); generate and communicate invoices to real estate users or service requesters (0102); store relevant parameters, measurements, value and/or data in one or more ODRESP database servers… one or more data sources may provide and/or store data, measurements, and/or profile values in one or more database servers or other computing devices (0060, 0079); determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.) (0025)] This disclosure teaches or suggests receiving financial data (i.e., user’s income) and personal profile data (i.e., user’s demographic, age, income, etc.) associated with real estate buyers from a financial computing system.
	Additionally, Bui further discloses:
	a second signal including personal profile data for each acquiring entity associated with the electronic platform, the electronic platform having been granted access to the financial data;
	[users, service requesters, service providers and/or agents may register, signup and create secure and password protected accounts and relevant profile information may be entered for the user, customer, service requesters, service providers and/or agents (0030); the system may utilize a real estate agent profile, a real estate buyer profile, social media profiles (0030, 0078, 0091, 0092; see also 0025); information, parameters, data, and/or profile values may be obtained and updated from one or more publicly available databases, one or more proprietary databases, and one or more social network servers or social network databases (0023, 0052, 0060, Fig. 8; see also 0028, 0071, 0078, 0079, 0085); the real estate services real time recommendation module 410 may utilize all, a portion of or some of this available digital identification data, parameters or measurements to 1) form or generate a list of recommended real estate products or services; 2) establish a more complete user profile and update the user profile (0093)] This teaches or suggests storing profiles for users, service requesters, service providers and/or agents comprising relevant profile information, and communicating with external data sources to obtain and/or update profile information, wherein the external sources may include public and/or proprietary databases, including finance (e.g., banks, insurance, credit unions) database servers (i.e., financial data) and social network databases (i.e., personal profile data).
	store a database of realtor profile data for each of a plurality of the realtors, the realtor profile data comprising a plurality of metrics; 
	[users, service requesters, service providers and/or agents may register, signup and create secure and password protected accounts and relevant profile information may be entered for the user, customer, service requesters, service providers and/or agents (0030; see also 0026, 0031, 0039, 0049, 0059, 0060, 0068, information, parameters, data and/or measurements from professional affiliations and governance groups such as the California Bureau of Real Estate…these organizations may keep relevant affiliation and/or license information and data in databases, which may be accessed and download to the ODRESP software and/or system…gathering information from computing devices owned by professional affiliations and governance groups allow the system to keep track of relevant affiliation, license type and/or license status of relevant individuals. In embodiments, the publicly available database sources and privately available database sources may communicate and/or refresh the data, parameters, and/or measurements in the real estate service provider matching system database or database servers on a continual and/or constant basis in order to provide real time (of closed to real time) information, parameters, measurements and data updates for the on-demand real estate service provider matching system (0023)]
	provide via the second interface of the communications module a realtor search tool to receive search criteria; receive via the second interface of the communications module a third signal from the acquiring entity including search criteria and use the received search criteria and the realtor profile data to generate a search result list comprising at least one recommended realtor that satisfies at least one search criterion and satisfies at least one realtor metric; send via the second interface of the communications module a fourth signal including the search result list to the acquiring entity electronic communication device; 
	[an ODRESP mobile computing device software application (i.e., running and being executed on a smartphone, a tablet, a wearable computing device, a laptop computing device, a desktop computing, etc.) may be utilized by the users and/or agents (0021; see also 0029, 0032, 0054, 0073); parameters entered by the users to dynamically select service providers or agents (in real-time or within a short timeframe that match or closely align with criteria and/or parameters entered or previously supplied by the customers or service requesters) (0030; see also 0032); determine, select and/or display a list of recommended real estate agents based on a variety of factors, account parameters, and user selection criteria (0039, 0078; see also 0026, 0036, 0043, 0054, 0059, 0073, 0080, 0082)]	 
	receive via the second interface of the communications module a fifth signal including a request for a selected realtor; 
	[the ODRESP software application may allow real estate users to select a real estate agent from the real estate list generated by the ODRESP software application (0043; see also 0025, 0037, 0059, 0063, 0073, 0081, 0083, claim 1, claim 3)]
	provide controlled access to the financial data and the personal profile data to the selected realtor via the first interface of the communications module to control the sharing of sensitive information based on stages or events in an acquisition process; and 
NOTE: The Examiner notes the portion in bold, above, is interpreted as nonfunctional descriptive material in that it merely represents an intended use of the function of, “provide controlled access...” (See MPEP 2111.04, MPEP 2111.05, MPEP 2114). While the language in bold, above, may be intended to convey meaning to the human reader, the language does not positively recite a function as being performed by the claimed invention and does not limit the claim in a manner that gives meaning and purpose to the manipulative steps. The language in bold, above, merely provides information claim language that describes an intended use, but has no functional relationship to the claimed See Praxair (Fed. Cir. 05/16/18), In re DiStefano (Fed. Cir. 12/17/15), Teva Pharma. (Fed. Cir. 10/12/18).
	
	Bui discloses:
	provide controlled access to the financial data and the personal profile data to the selected realtor via the first interface of the communications module to control the sharing of sensitive information based on stages or events in an acquisition process; and
	[generating and qualifying leads based on determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.)… real estate users and/or real estate agents may select a real estate buying product and service they are interested in (e.g., a viewing of a home) (0025)] This teaches or suggests provide controlled access to the financial data and the personal profile data to the selected realtor via the first interface of the communications module in order to generate and qualify leads, wherein the user [agent] may select a service they are interested in (i.e., select a buyer based on buyer financial data and personal profile data).  As described by Bui, the user may be an agent or a buyer, wherein the agent may input criteria, such as demographics, age, income, etc., to ensure the leads are qualified (i.e., the agent may input criteria to qualify buyers based on financial data and personal profile data, wherein income may be interpreted as financial data and a buyer’s demographics and age may be interpreted as personal profile data). 
	enable via the communications module at least one step in the acquisition process to be electronically executed or electronically initiated with the financial institution computing system by the selected realtor and the acquiring entity, with controlled access to the financial data being provided to the selected realtor via the first interface according to the at least one step.  
NOTE: The Examiner notes the portion in bold, above, is interpreted as nonfunctional descriptive material (See MPEP 2111.04, MPEP 2111.05, MPEP 2114). While the language in bold, above, may be intended to convey meaning to the human reader, the language does not positively recite a function as being performed by the claimed invention and does not limit the claim in a manner that gives meaning and purpose to the manipulative steps. The claim positively recites the function of, “enable via the communications module at least one step in the acquisition process to be electronically executed or electronically initiated with the financial institution computing system,” and language in bold, above, merely provides information claim language that conveys a description of a type of user in a manner that has no functional relationship to the claimed invention and has no effect on how the claimed method is carried out. See Praxair (Fed. Cir. 05/16/18), In re DiStefano (Fed. Cir. 12/17/15), Teva Pharma. (Fed. Cir. 10/12/18). . The claim positively recites the function of, “enable via the communications module at least one step in the acquisition process to be electronically executed or electronically initiated with the financial institution computing system,” (i.e., at least one step in the acquisition process being enabled to be electronically executed or electronically initiated with the financial institution computing system). A modifier applied to the type of user does not serve to distinguish the claimed invention from prior art that teaches the broadest reasonable interpretation of the limitations in the context of any type of user. The Examiner notes the language of, “with controlled access to the financial data being provided to the selected realtor via the first interface according to the at least one step,” is a duplication of parts in that the limitation is addressed in the substantially similar previous limitation comprising, “provide controlled access to the financial data and the personal profile data to the selected realtor via the first interface of the communications module.”
	
	Bui discloses:
	enable via the communications module at least one step in the acquisition process to be electronically executed or electronically initiated with the financial institution computing system by the selected realtor and the acquiring entity, 
	[real estate buying products and services may include services or products required to engage in and complete a real estate transaction or viewing including but not limited to: selecting and scheduling a lender, selecting and scheduling a buyer may be looking to obtain an FHA loan from a credit bureau…the recommendation module may search for lenders that regularly handle FHA mortgages properties in the requested area (0080); in step 891, the real estate service provider may perform the service requested by the service requested (e.g., either at the property or in offices or home offices). In embodiments, in step 892, the service that was requested may be completed by the service provider (e.g., the loan may be funded) (0087)]
	with controlled access to the financial data being provided to the selected realtor via the first interface according to the at least one step.  
	[generating and qualifying leads based on determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.)… real estate users and/or real estate agents may select a real estate buying product and service they are interested in (e.g., a viewing of a home) (0025)] This teaches or suggests provide controlled access to the financial data and the personal profile data to the selected realtor via the first interface of the communications module in order to generate and qualify leads, wherein the user [agent] may select a service they are interested in (i.e., select a buyer based on buyer financial data and personal profile data).  As described by Bui, the user may be an agent or a buyer, wherein the agent may input criteria, such as demographics, age, income, etc., to ensure the leads are i.e., the agent may input criteria to qualify buyers based on financial data and personal profile data, wherein income may be interpreted as financial data and a buyer’s demographics and age may be interpreted as personal profile data). 
	While the Examiner asserts Bui teaches the broadest reasonable interpretation of the elements of the claim limitations, as discussed above, in order to expedite compact prosecution, the Examiner introduces Trailer to more specifically address the limitations as related to receiving financial data and personal profile data and providing controlled access to the financial data and the personal profile data to the selected realtor.
	Trailer — which is directed to a network-based real estate marketplace database and brokerage metrics — discloses (while other portions of the limitations are cited below to provide context for the disclosed prior art, the portion in italics is what is particularly being addressed):
	receive via the third interface of the communications module 	a first signal including financial data and a second signal including personal profile data for each acquiring entity associated with the electronic platform, the electronic platform having been granted access to the financial data; 
	provide controlled access to the financial data and the personal profile data to the selected realtor via the first interface of the communications module to control the sharing of sensitive information based on stages or events in an acquisition process; 
	...with controlled access to the financial data being provided to the selected realtor via the first interface according to the at least one step.
An administrator for a brokerage may be a registered agent who has separate log-in credentials… the agent may enable his or her buyer entries and sellers to be accessed by a brokerage administrator for the brokerage that agent is associated with (0138); the agent sees relevant data about each of her buyers, such as, the name of the buyer 39, the location where the buyer is looking to purchase a property 40, the number of bedrooms and bathrooms the buyer would like 41, 42, and the price range 43. It is readily understood that the relevant information can easily vary. For example, this display can also include the type of dwelling. The purpose of the display content is to let the real estate agent see the most relevant information about her clients as efficiently as possible (0074; see also 0078, 0087, 0089-0094, 0097-0098); In order to see a more complete entry, the agent selects the client and the agent navigates to the match detail screen (0078); a client detail page may list if the buyer is a cash buyer or is pre-approved with a mortgage lender for a mortgage loan (0119); for each buyer, a value is displayed for the type of property the buyer is seeking, property attributes, and a value of how much the buyer can afford (0092); agents may sort buyers based on criteria, such as value (0093); financial data associated with a buyer may include whether the buyer may pay in cash and whether the buyer is pre-approved for a loan (0098, 0105, 0119); buyer information may comprise information kept in a private area not accessible to other agents and information kept in a community area that the entire community of registered agents can see (0096-0098); access to buyer data based on buyer status being “Active” or “Inactive” (0117)]
Trailer, users, including buyers, sellers, agents, brokerages, etc.) must register with the system. Log-in credentials, access to “Active” buyer information, and agents enabling access to relevant buyer information teaches or suggests controlling access to buyer information to the selected realtor. In addition, the client detail page listing the name of the buyer and if the buyer is a cash buyer or is pre-approved with a mortgage lender for a mortgage loan and displaying a value of how much the buyer can afford teaches or suggests financial data and the personal profile data. As such, the disclosure of Trailer, particularly in view of the disclosure of Bui, teaches or suggests providing controlled access to the financial data and the personal profile data to the selected realtor [via the first interface of the communications module].
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Bui teaches a system and method for providing on-demand real estate related products and services. Trailer teaches a network-based real estate marketplace database and brokerage metrics.
	The difference between Trailer and Bui is that, while Bui teaches generating and qualifying leads based on determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.), and teaches that the user may be an agent or a buyer, wherein the agent may input criteria, such as demographics, age, income, etc., to ensure the leads are qualified (i.e., the agent may input criteria to qualify buyers based on financial data and personal profile data, wherein income may be interpreted as financial data and a buyer’s demographics and age may be Trailer more specifically addresses the limitations as related to receiving financial data and personal profile data and providing controlled access to the financial data and the personal profile data to the selected realtor.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Trailer to Bui would simply incorporate the known method of a network-based real estate marketplace database and brokerage metrics as taught by Trailer with the a system and method for providing on-demand real estate related products and services as taught by Bui in order to let the real estate agent see the most relevant information about her clients as efficiently as possible (Trailer 0074; see also 0078, 0087, 0089-0094, 0097-0098).
	Since the functionalities of the elements of the system and method disclosed by Trailer and the functionalities of the elements of the system and method disclosed by Bui do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of network-based real estate marketplace database and brokerage metrics (as taught by Trailer) with the system and method for providing on-demand real estate related products and services (as taught by Bui) in order to let the real estate agent see the most relevant information about clients as efficiently as possible. 
claims 2 and 16, the combination of Bui and Trailer teaches the limitations of claims 1 and 15.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: provide the plurality of realtors with limited access to the financial and personal profile data to vet at least one acquiring entity according to financial viability.  
	[generating and qualifying leads based on determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.)… real estate users and/or real estate agents may select a real estate buying product and service they are interested in (e.g., a viewing of a home) (0025)]
	Additionally, Trailer further discloses:
	[The brokerage is a real estate business entity that one or more registered agents are associated with. An administrator for a brokerage may be a registered agent who has separate log-in credentials… the agent may enable his or her buyer entries and sellers to be accessed by a brokerage administrator for the brokerage that agent is associated with (0138); the agent sees relevant data about each of her buyers, such as, the name of the buyer 39, the location where the buyer is looking to purchase a property 40, the number of bedrooms and bathrooms the buyer would like 41, 42, and the price range 43. It is readily understood that the relevant information can easily vary. For example, this display can also include the type of dwelling. The purpose of the display content is to let the real estate agent see the most relevant information about her clients as efficiently as possible (0074; see also 0078, 0087, 0089-0094, 0097-0098); In order to see a more complete entry, the agent selects the client and the agent navigates to the match detail screen (0078); a client detail page may list if the buyer is a cash buyer or is pre-approved with a mortgage lender for a mortgage loan (0119); for each buyer, a value is displayed for the type of property the buyer is seeking, property attributes, and a value of how much the buyer can afford (0092); agents may sort buyers based on criteria, such as value (0093); financial data associated with a buyer may include whether the buyer may pay in cash and whether the buyer is pre-approved for a loan (0098, 0105, 0119); buyer information may comprise information kept in a private area not accessible to other agents and information kept in a community area that the entire community of registered agents can see (0096-0098); access to buyer data based on buyer status being “Active” or “Inactive” (0117)]
	The Examiner asserts the claim limitations are recited in a manner in which the motivation and rationale discussed with respect to claims 1 and 15 applies here, as well.

	Regarding claims 3 and 17, the combination of Bui and Trailer teaches the limitations of claims 2 and 16.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: 
receive via the communications module a sixth signal including a request to omit a particular realtor from recommendations provided to at least one acquiring entity based on the vetting.  
	[generating and qualifying leads based on determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.)… real estate users and/or real estate agents may select a real estate buying product and service they are interested in (e.g., a viewing of a home) (0025); if the real estate agent rejects the service or meeting request, the real estate user may be notified and may be presented with a next best available option from the list of real estate agents (0044)]	

	Regarding claim 4, The device of claim 1, 
	The combination of Bui and Trailer teaches the limitations of claim 1.
	Trailer further discloses:
	wherein the data provided to the selected realtor comprises data associated with a mortgage pre-approval.  
	[financial data associated with a buyer may include whether the buyer may pay in cash and whether the buyer is pre-approved for a loan (0098, 0105, 0119)]
	The Examiner asserts the claim limitations are recited in a manner in which the motivation and rationale discussed with respect to claim 1 applies here, as well.

	Regarding claim 5, The device of claim 1, 
	The combination of Bui and Trailer teaches the limitations of claim 1.
	Bui further discloses:
	wherein the at least one step in the acquisition process comprises initiating a mortgage approval process with the financial institution computing system.  
	[generate one or more recommended real estate service providers that meet the real estate requesters' criteria…for example, the buyer may be looking to obtain an FHA loan from a credit bureau…the recommendation module may search for lenders that regularly handle FHA mortgages properties in the requested area (0080); in step 891, the real estate service provider may perform the service requested by the service requested (e.g., either at the property or in offices or home offices). In embodiments, in step 892, the service that was requested may be completed by the service provider (e.g., the loan may be funded) (0087)]
	
	Regarding claim 6, The device of claim 5, 
	The combination of Bui and Trailer teaches the limitations of claim 5.
	Bui further discloses:
	wherein the at least one step in the acquisition process comprises a home appraisal associated with the mortgage approval process.  
	[real estate buying products and services may include services or products required to engage in and complete a real estate transaction or viewing including but not limited to: selecting and scheduling a lender, selecting and scheduling a home inspector, and selecting and scheduling a real estate appraiser (0027)]
	
	Regarding claim 7, The device of claim 1, 
	The combination of Bui and Trailer teaches the limitations of claim 1.
Bui further discloses:
	wherein the computer executable instructions further cause the processor to: 
store home search data for at least one acquiring entity; and 
	[if the real estate user is interested in searching for available homes for sale, a user interface of the ODRESP software application may display attributes, classification search parameters, selection and search criteria that include parameters most relevant for that real estate service (0033); a real estate user (or service requester) may also save any real estate product or real estate service as a "favorite" in the user profile (0038; see also 0059, 0078, 0091)]
	provide access to the home search data to the selected realtor via the first interface of the communications module, to assist in a home buying process.  
	[generating and qualifying leads based on determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.)…real estate users and/or real estate agents may select a real estate buying product and service they are interested in (e.g., a viewing of a home) (0025); using buyer search history to aid in selecting and recommending an agent (0059)]
	
	Regarding claims 8 and 18, the combination of Bui and Trailer teaches the limitations of claims 1 and 15.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: 
increase access to the financial and personal profile data for the selected realtor in response to at least one event.  
	[notify the selected real estate agent and allow the selected agent a limited amount of time to accept or reject the request (0043; see also 0037, 0058); generating and qualifying leads based on determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.)…real estate users and/or real estate agents may select a real estate buying product and service they are interested in (e.g., a viewing of a home) (0025); if the real estate agent rejects the service or meeting request, the real estate user may be notified and may be presented with a next best available option from the list of real estate agents (0044)]
	Additionally, Trailer further discloses:
	[the agent may enable his or her buyer entries and sellers to be accessed by a brokerage administrator for the brokerage that agent is associated with (0138); the agent sees relevant data about each of her buyers, such as, the name of the buyer 39, the location where the buyer is looking to purchase a property 40, the number of bedrooms and bathrooms the buyer would like 41, 42, and the price range 43. It is readily understood that the relevant information can easily vary. For example, this display can also include the type of dwelling. The purpose of the display content is to let the real estate agent see the most relevant information about her clients as efficiently as possible (0074; see also 0078, 0087, 0089-0094, 0097-0098) ; In order to see a more complete entry, the agent selects the client and the agent navigates to the match detail screen (0078); a client detail page may list if the buyer is a cash buyer or is pre-
	As described by Bui and Trailer, a first agent may not have access to the financial and personal profile data for a buyer, but if the buyer selects the first agent, that selection may be interpreted as an event to increase access to the financial and personal profile data for the first agent in response to at least one event. Additionally, a second agent not initially selected by a buyer may not have access to the financial and personal profile data for a buyer, but if the first agent selected declines, then the buyer may select the second agent, wherein that selection may be interpreted as an event to increase access to the financial and personal profile data for the second agent in response to at least one event.
	The Examiner asserts the claim limitations are recited in a manner in which the motivation and rationale discussed with respect to claims 1 and 15 applies here, as well.

	Regarding claim 9, The device of claim 8, 
	The combination of Bui and Trailer teaches the limitations of claim 8.
Trailer further discloses:
	wherein the at least one event comprises at least one of 
	an agreement to represent the acquiring entity, 
	an instruction or permission provided by the acquiring entity, and 
	a regulatory requirement being satisfied.  
	The limitation above is taught by addressing the substantially similar limitations of claim 8.
	The Examiner asserts the claim limitations are recited in a manner in which the motivation and rationale discussed with respect to claims 1 and 15 applies here, as well.

	Regarding claims 10 and 19, the combination of Bui and Trailer teaches the limitations of claims 1 and 15.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: 
enable at least one step in a real estate transaction associated with a financing to be executed or initiated using the first or second interface of the communications module.  
	[real estate buying products and services may include services or products required to engage in and complete a real estate transaction or viewing including but not limited to: selecting and scheduling a lender, selecting and scheduling a home inspector, and selecting and scheduling a real estate appraiser, selecting a title company, selecting an escrow agent and/or other similar real estate services (0027); generate one or more recommended real estate service providers that meet the real estate requesters' criteria…for example, the buyer may be looking to obtain an FHA loan from a credit bureau…the recommendation module may search for lenders that regularly handle FHA mortgages properties in the requested area (0080); in step 891, the real estate service provider may perform the service requested by the service requested (e.g., either at the property or in offices or home offices). In embodiments, in step 892, the service that was requested may be completed by the service provider (e.g., the loan may be funded) (0087)]
	
	Regarding claim 11, The device of claim 10, 
	The combination of Bui and Trailer teaches the limitations of claim 10.
	Bui further discloses:
	wherein the at least one step in the real estate transaction comprises at least one of a purchase offer, a home inspection, and acquiring home insurance.  
	[real estate buying products and services may include services or products required to engage in and complete a real estate transaction or viewing including but not limited to: selecting and scheduling a lender, selecting and scheduling a home inspector, and selecting and scheduling a real estate appraiser, selecting a title company, selecting an escrow agent and/or other similar real estate services (0027); generate one or more recommended real estate service providers that meet the real estate requesters' criteria (0080); in step 891, the real estate service provider may perform the service requested by the service requested (e.g., either at the property or in offices or home offices). In embodiments, in step 892, the service that was requested may be completed by the service provider (0087)]
	
	Regarding claim 12, The device of claim 1, 
	The combination of Bui and Trailer teaches the limitations of claim 1.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: 
obtain realtor feedback via the second interface of the communications module; and 
update the database of realtor profile data according to the feedback.  
	[a real estate buyer computing device may also send a feedback message and/or notification to the one or more database servers to update different records and/or parameters or information regarding the real estate buyer and/or the real estate service provider (0065, 0084); the ODRESP software management layer 735 may comprise a rating and feedback module 770 where a real estate user may provide feedback and/or a rating value for a real estate agent and/or another real estate service provider (0102); real estate agent rating may also be utilized to update a real estate agent's transaction history, a ratings history, and/or a real estate agent's profile, among other characteristics (0068, 0069)]
	
	Regarding claim 13, The device of claim 1, 
	The combination of Bui and Trailer teaches the limitations of claim 1.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: 
provide via the communications module a document sharing tool between the realtors and the acquiring entities that uses the first and second interfaces.  
	[a billing module 740 may generate invoices and communicate these to real estate users or service requesters and/or real estate agents or service providers who utilize the ODRESP software and/or system (0102); additional functionality may include document processing (0115)]
	
	Regarding claim 14, The device of claim 1, 
	The combination of Bui and Trailer teaches the limitations of claim 1.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: 
provide via the communications module a communication tool between the realtors and the acquiring entities that uses the first and second interfaces.  
	[inefficiencies in the home buying process may be alleviated by obtaining real time positional measurements, personal characteristics and parameters, and environmental conditions from a variety of sources, analyzing these obtained measurements, parameters and conditions and automatically linking interested parties in an efficient manner (e.g., in real time or on-demand) (0003); an ODRESP mobile computing device software application (i.e., running and being executed on a smartphone, a tablet, a wearable computing device, a laptop computing device, a desktop computing, etc.) may be utilized by the users and/or agents…the mobile computing device running and/or executing the ODRESP software may comprise one or more processors, one or more memory device, computer-readable instructions stored in the one or more memory devices and executable by the one or more processors to perform functions and features described herein. In embodiments, the one or more displays (0021, 0030, 0032, Fig. 1A, Fig. 9; see also 0020, 0029)]
	
Response to Arguments
	Applicant’s arguments on pages 8-16, filed on 5/8/21, have been fully considered but they are not persuasive. Applicant notes, on page 8, that Claims 1, 15, and 20 have been amended, and Claims 1-20 are currently pending.
	35 U.S.C. 112 (f):
	Applicant argues, on pages 8-9, that Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f). Applicant argues that it is unnecessary to invoke 35 U.S.C. 112(f) since the structure disclosed (i.e., a module that communicates data) is already sufficient structure and requires no further structural elements to be enumerated. The Examiner respectfully disagrees. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
	35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, Invoked Despite Absence of “Means”
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
	Applicant is referred to the claim interpretation section under 35 USC 112(f), above, for a complete discussion.
	35 U.S.C. 112 (b) rejections:
	Applicant notes, on page 9, that Claims 1-20 have been rejected under 35 U.S.C. 112(b) for being indefinite, an d notes the claims have been amended to clarify the manner in which the step is executed or initiated via the platform and by controlling access to data based on that step. In view of the amended claims, the rejections under 35 USC 112(b) are withdrawn.
	35 U.S.C. 101 rejections:
	Applicant notes, on page 9, that Claims 1-20 have been rejected under 35 U.S.C. 101 for being directed to a judicial exception without significantly more. While the Examiner respectfully disagrees with Applicant’s assertions as related to providing an improvement in the functioning of a computer or other technology, in view of Applicant’s arguments, on pages 9-13, and the amended claims, the Examiner interprets the 
	35 U.S.C. 103 rejections:
	Applicant notes, on page 13, that Claims 1-20 have been rejected under 35 U.S.C. 103 as being unpatentable over Bui (US 2019/0080425) in view of Trailer (US 2014/0278827). Applicant argues, on pages 13-15, that the cited prior art, “fails to teach or suggest controlled access to the financial data being provided to the selected realtor via the first interface according to the at least one step as recited in the amended claims,” and, “there is no teaching, suggestion or motivation to have a platform control access to information based on a stage or event associated with an acquisition process.” The Examiner notes Applicant’s arguments are directed to aspects of the amended limitations, and, as such, are moot. Applicant is referred to the rejections under 35 USC 103, above, for a complete discussion of the amended claims. 
	Applicant’s arguments are fully considered, but are unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689